DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/05/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 8 and 15,
 	Srinivasan teaches a network device, comprising: 
 	a switching system for directing packets between ingress ports and egress ports of the network device; and (para [0003])
 	a switching system manager programmed to: make an identification of a state change of a virtual output queue of the switching system; and  (para [0013]).
	
 	The prior art of record do not teach “perform an action set in response to the identification of the state change to oscillate a latency of the virtual output queue between a first predetermined latency and a second predetermined latency lower than the first predetermined latency such that the latency of the virtual output queue is bound within a predetermined range based on a quality of forwarding services to be provided by the network device.”
 	The examiner interprets the term “oscillate” in light of the specification paragraphs [0196]-[0199] which mentions oscillating the virtual output queues between 30% drop rate (e.g. medium latency) and 80% drop rates (e.g. high latency) to achieve an effective 61% drop rate.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461